 Case: 2:20-cv-02932-JLG-EPD Doc #: 9 Filed: 07/20/20 Page: 1 of 3 PAGEID #: 132




                        IN THE UNITED STATES DISTRICT COURT
                         FOR THE SOUTHERN DISTRICT OF OHIO
                                  EASTERN DIVISION

3M COMPANY,                                    :
                                               :
                        Plaintiff,             :   Case No.: 2:20-cv-02932
                                               :
           v.                                  :   Judge James L. Graham
                                               :
PREVENTATIVE WELLNESS                          :   Chief Magistrate Judge
CONSULTANTS LLC, d/b/a                         :   Elizabeth A. Preston Deavers
PREVENTATIVE WELLNESS                          :
SOLUTIONS,                                     :
                                               :
                        Defendant.             :

                  CONSENT JUDGMENT AND PERMANENT INJUNCTION

           Plaintiff 3M Company (“Plaintiff” or “3M”) and Defendant Preventative Wellness

Consultants LLC, d/b/a Preventative Wellness Solutions (“Defendant” or “Preventative

Wellness”), having settled this action on the terms and conditions stated herein, it is hereby

ORDERED, ADJUGED, and DECREED as follows:

           1.    This is an action alleging violations of the Lanham Act, 15 U.S.C. §§ 1114 and

1125, Chapters 1329 and 4165 of the Ohio Revised Code, and Ohio common law.

           2.    This Court has personal jurisdiction over the parties and subject matter

jurisdiction of the matter in controversy between the parties. Venue in this judicial district is

proper.

           3.    Since the filing of the Complaint, all claims between the parties related in any

way to the Complaint have been resolved by a written Settlement Agreement executed by the

parties.

           4.    As part of that Settlement Agreement, the parties have agreed to the entry of this

Consent Judgment and Permanent Injunction. Accordingly, it is hereby ORDERED,

ADJUDGED, and DECREED that Defendant, and its officers, agents, servants, employees, and
 Case: 2:20-cv-02932-JLG-EPD Doc #: 9 Filed: 07/20/20 Page: 2 of 3 PAGEID #: 133




attorneys, successors, assigns, and all persons in active concert or participation with it, are

hereby permanently enjoined from:

             a. holding itself out to consumers and/or government agencies as having any

                affiliation or connection with 3M or any authorized distributor of 3M;

             b. using any of 3M’s trademarks and/or logos in correspondence or other offers of

                solicitation related to Personal Protective Equipment (“PPE”);

             c. representing any pricing information for 3M-brand N95 respirator masks;

             d. offering to sell any of 3M’s products; and

             e. acquiring any 3M products, including but not limited to PPE, for the purposes of

                resale.

       5.       The terms of this Consent Judgment and Permanent Injunction shall be

enforceable against Defendant and its successors in interest and assigns.

       6.       Not later than fifteen (15) calendar days following the date on which Defendant

executes this Consent Judgment and Permanent Injunction, Defendant shall deliver to 3M the

Settlement Funds, as defined and set forth in the Settlement Agreement, which 3M shall

thereafter donate to a nonprofit organization focused on COVID-19 relief.

       7.       The Court shall retain jurisdiction to enforce this Consent Judgment and

Permanent Injunction. If Defendant shall be alleged to have breached the terms of this Consent

Judgment and Permanent Injunction, 3M shall have the right to reopen this matter upon motion

filed. If this matter is so reopened, 3M may pursue any and all remedies it may have against

Defendant.

       8.       The undersigned representatives of the parties to this Consent Judgment and

Permanent Injunction represent or confirm that they are duly authorized to do so, and are

similarly authorized to bind each of the parties to this Judgment.

                                                -2-
 Case: 2:20-cv-02932-JLG-EPD Doc #: 9 Filed: 07/20/20 Page: 3 of 3 PAGEID #: 134



                                                       20th day of July, 2020.
                                      SO ORDERED this ______


                                       /s/ James L. Graham
                                      ___________________________________
                                      JAMES L. GRAHAM
                                      United States District Judge

CONSENTED TO BY:

/s/ Jami S. Oliver (per e-mail authority)           /s/ Richard D. Schuster
Jami S. Oliver                                      Richard D. Schuster (0022813)
Oliver Law Office                                   William D. Kloss Jr. (0040854)
7240 Muirfield Drive, Suite 120                     Kara M. Mundy (0091146)
Dublin, Ohio 4301740                                VORYS, SATER, SEYMOUR AND PEASE LLP
(T)    614-220-9100                                 52 East Gay Street
(E)    joliver@jamioliver.com                       Columbus, Ohio 43215
                                                    (T)     614-464-5669
Counsel for Defendant                               (F)     614-719-4709
Preventative Wellness Consultants LLC               (E)     rdschuster@vorys.com
d/b/a Preventative Wellness Solutions                       wdklossjr@vorys.com
                                                            kmmundy@vorys.com

                                                     Counsel for Plaintiff 3M Company




                                              -3-
